Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Examiner acknowledges applicants’ After-Final response, dated March 22, 2021, including arguments and amendments.

The amendments successfully overcome the previously-made rejection to the independent claims under 35 USC 102(a)(1) by Dreisen, in that the amendments incorporate into all independent claims the subject matter of claims 3, 10, and 17, previously indicated as allowable. Dreisen does not disclose the feature, “wherein the set of shadow tables include a minimal set of data required for operation of the first kernel on the device.” This “minimal set of data” is made finite in part by the Specification at [0024], which states that the source system may restrict the types and/or versions of kernel that can be installed on the source system. A person having ordinary skill in this art could make a determination as to whether there is sufficient data for the particular kernel to perform its operations.

An updated search (see search histories attached) did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed subject matter.

Claims 1, 4 – 8, 11 – 15, and 18 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167